Opinion issued August 31, 2005.


     











In The
Court of Appeals
For The
First District of Texas




NO. 01-04-00167-CR




CLAYTON DORNELL JEFFERSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 867967




CONCURRING  OPINION
            I join the panel opinion in its discussion of appellant’s first, fourth, and fifth
issues.  However, I would overrule appellant’s second and third issues on the basis
that any error in the trial court’s admission of extraneous offense evidence was
harmless.  Tex. R. App. P. 44.2(b).  Accordingly, I concur in the judgment of the
Court.
 
 
                                                                                    Terry Jennings
                                                                                    Justice


Panel consists of Chief Justice Radack and Justices Jennings and Hanks.

Justice Jennings, concurring.

Do not publish.  Tex. R. App. P. 47.2(b).